                 Case 09-12806-MFW           Doc 700   Filed 03/22/21     Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                  Chapter 7

MERIDIAN AUTOMOTIVE SYSTEMS, INC,                       Case No. 09-12806 (MFW)
et al.1                                                 (Jointly Administered)
                                                                             696, 698
                            Debtors.                    Related Doc. No. _______

      ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR APPROVAL
      PURSUANT TO 11 U.S.C. § 105(a) OF PROPOSED ALLOCATION AMONGST
             ESTATES OF SETTLEMENT PROCEEDS AND COSTS


         Upon consideration of the Motion of Chapter 7 Trustee for Approval Pursuant to 11

U.S.C. § 105(a) of Proposed Allocation Amongst Estates of Settlement Proceeds and Costs (the

“Motion” 2), filed by George L. Miller, the duly appointed Chapter 7 trustee (the “Trustee”) for

the estates (the “Estates”) of the above-captioned jointly administered debtors (the “Debtors”);

and it appearing that the Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§

157 and 1334 and that this matter is a core matter pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and

(O); and the Court having determined that the relief requested in the Motion is in the best

interests of the Debtors’ Estates and their creditors; and it appearing that notice of the Motion has

been given to the Limited Notice Parties as described in the Motion and that such notice is




1       The Debtors in these chapter 7 cases, along with each of Debtors’ bankruptcy case number, are:
Meridian Automotive Systems, Inc. (09-12806); Meridian Automotive Systems – Angola Operations,
Inc. (09-12807); Meridian Automotive Systems – Composites Operations, Inc. (09-12808); Meridian
Automotive Systems – Construction, Inc. (09-12809); Meridian Automotive Systems – Detroit
Operations, Inc. (09-12810); Meridian Automotive Systems – Grand Rapids Operations, Inc. (09-12812);
Meridian Automotive Systems – Heavy Truck Operations, Inc. (09-12813); Meridian Automotive
Systems – Mexico Operations, LLC (09-12814); and, Meridian Automotive Systems – Shreveport
Operations, Inc. (09-12816).
2
        Unless otherwise expressly defined herein, capitalized terms shall have the same meanings
ascribed to them in the Motion.

                                                  1
LEGAL\51167569\2 00601.0823.000/262033.000
                 Case 09-12806-MFW            Doc 700     Filed 03/22/21     Page 2 of 2




adequate under the circumstances and that no further notice need be given; and sufficient cause

appearing therefore, it is hereby ORDERED THAT:


                  1.        The Motion is GRANTED and the Proposed Allocation attached as

Exhibit “A” to the Motion is APPROVED; and

                  2.        The Trustee is authorized to take any and all actions necessary to carry out

the Proposed Allocation amongst the Estates.




Dated: March 22nd, 2021                                 MARY F. WALRATH
Wilmington, Delaware                                  2 UNITED STATES BANKRUPTCY JUDGE
LEGAL\51167569\2 00601.0823.000/262033.000
